Title: Chapman Johnson to Thomas Jefferson, 9 January 1813
From: Johnson, Chapman
To: Jefferson, Thomas


          Sir, Richmond Jany 9. 1813 
          I have to acknowledge the receipt of your letter, dated the 5th of this month, on the subject of a petition, presented to the Legislature, by the Rivanna Company—If that subject should come before the Senate, I will take pleasure, in investigating the facts, and in presenting them to the other members of our house, in their true character—
          respectfully Your very Obt. SertC Johnson
        